DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Adhesive Strain Sensing Pods With Improved Protection.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 has a typographical error of the word “on” which appears it should be the word “one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Iimori et al US9389134 (hereinafter “Iimori”) in view of Niiyama US6693624.
Regarding claim 2, Iimori discloses an adhesive strain sensing pod (Fig 1), comprising: an energy store (conductive member-10); at least one strain sensor (sensor module-2); electronics (electronic component-8) electrically coupled to the energy store and the at least one strain sensor and configured to electrically sense at least one strain signal from the at least one strain sensor. (Figs 1-7, Col 4 line 16- Col 6 line 29). Although adhesive is not explicitly recited, welding is used to bond the sensor module to the joint (1).
However, Iimori fails to disclose a sensor adhesive for adhering a lower surface of the strain sensor to a surface of a structural element. Niiyama discloses a sensor adhesive (carbon paste) for adhering a lower surface of the strain sensor (strain sensors-14) to a surface of a structural element (See Fig 3). (Fig 2-4, Col 3 line 7 – Col 4 line 24)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Niiyama into Iimori for the purpose of creating a stronger and longer lasting device. The modification would allow for protecting the sensor from environmental damage as well as protecting it from fracturing from the structure.
Regarding claim 3, Iimori in view of Niiyama disclose the adhesive strain sensing pod of claim 2.
Furthermore, Iimori disclose a protective case (base-4 is welded to flange 12) that protects the at least one strain sensor (sensor module-2) and the electronics (electronic component-8).
Regarding claim 4, Iimori in view of Niiyama disclose the adhesive strain sensing pod of claim 2.
Furthermore, Iimori disclose the strain sensor (sensor module-2 includes strain guage-220) comprising on or more of a strain-gauge (foil, ceramic, semiconductor), a photoelectric based strain sensor. (Figs 1-7, Col 4 line 16- Col 6 line 29).
Regarding claim 5, Iimori discloses the adhesive strain sensing pod of claim 3
However, Iimono fails to disclose a protective film sized to cover, and applied to, a lower area of the protective case to protect the sensor adhesive, wherein the at least one strain sensor is retained within the protective case to expose the sensor adhesive for coupling with the surface of the structural element when the protective film is removed. Niiyama discloses a protective film (protective films-18) sized to cover, and applied to, a lower area of the protective case (See Fig 3  which shows the film applied to a lower area of the case) to protect the sensor adhesive (carbon paste), wherein the at least one strain sensor (strain sensors-14) is retained within the protective case to expose the sensor adhesive for coupling with the surface of the structural element when the protective film is removed(See Fig 3). (Fig 2-4, Col 3 line 7 – Col 4 line 24)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Niiyama into Iimori for the purpose of creating a stronger and longer lasting device. The modification would allow for protecting the sensor from environmental damage as well as protecting it from fracturing from the structure.
Regarding claim 6, Iimori discloses the adhesive strain sensing pod of claim 5.
However, Iimono fails to disclose a housing adhesive, applied to a lower edge of the protective case, for adhering the protective case to the surface of the structural element, wherein a lower surface of the housing adhesive is covered by the protective film. Niiyama discloses a housing adhesive (adhesive-48), applied to a lower edge of the protective case (See Fig 5), for adhering the protective case to the surface of the structural element (mounting plate-4), wherein a lower surface of the housing adhesive is covered by the protective film. (See Fig 5, Col 5 line 65- Col 6 line 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Niiyama into Iimori for the purpose of creating a stronger and longer lasting device. The modification would allow for protecting the sensor from environmental damage as well as protecting it from fracturing from the structure.
Regarding claim 32, Iimori in view of Niiyama disclose the adhesive strain sensing pod of claim 2.
Furthermore, Iimori disclose one or more of a pressure sensor (strain gauges-220).

Allowable Subject Matter
Claims 7-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, and 33-36 are allowed.
Prior arts such as Iimori and Niyama made available do not teach, or fairly suggest, a sensor adhesive including a thermally activated adhesive film for adhering a lower surface of the strain-gauge to a surface of a structural element; a pressure pad positioned at a lower region of the protective case, the pressure pad conveying a force, applied to the protective case during installation of the adhesive strain sensing pod, to evenly press the at least one strain-gauge against the surface of the structural element; a housing adhesive, applied to a lower edge of the protective case, for adhering the protective case to the surface of the structural element; a protective film sized to cover, and applied to, a lower area of the protective case to protect the sensor adhesive and the housing adhesive; and wherein the at least one strain-gauge is retained within, and aligned with, the protective case to expose the sensor adhesive for coupling with the surface of the structural element when the protective film is removed as disclosed in claim 1. The same reasoning is used for claims 33 and 36.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855